 OXFORD CHEMICALS187Oxford Chemicals,Inc.andWarehouse Union Local6,InternationalLongshoremen'sandWare-housemen's Union.Case 20-CA-2034430 September 1987DECISION AND ORDERBy MEMBERS JOHANSEN, STEPHENS, ANDCRACRAFTOn 11 December 1986 Administrative LawJudge Jerrold H. Shapiro issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin opposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1 findings, andconclusions only to the extent consistent with thisDecision and Order.The judge dismissed allegations that the Re-spondent violated Section 8(a)(5) and (1) of theAct, finding that before the Respondent unilateral-lymodified terms and conditions of employment,an impass inbargaining had been reached, and thatthe Respondent did not threaten to terminate em-ployee Grant if he supported the Union. No excep-tions have been filed concerning to the judge's dis-position of these issues.However, the judge also concluded that the Re-spondent'swithdrawal of recognition from theUnion was privileged because the unit size had di-minished to one employee, renderingitaninappro-priate unit for bargaining. He found that the unitconsisted solely of employee Grant and that thedual-function employee, Evans, did not exhibit asufficient community of interest with Grant to war-rant her inclusion in the unit. We disagree with thejudge's analysis and find that the Respondent'swithdrawal of recognition violates Section 8(a)(5)and (1) of the Act as alleged.As the judge sets forth in his decision, the Unionhas represented the Respondent's shipping and re-ceiving employees at its Brisbane, California ware-house for over 35 years. At all times during 1985,and until unit employee Peters' retirement on 30April 1986, the unit was composed of two employ-iTheGeneral Counsel has excepted to some of the judge's credibilityfindingsThe Board's establishedpolicy is not to overrulean administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsees,Peters and Grant. The Respondent also em-ployed a third employee, Evans, who initially per-formed solely nonunit clerical work. The Respond-ent decided that it would not hire a replacementfor Peters, but rather would operate with only theremaining employee complement. This necessitatedseveral adjustments, including Evans' taking on theresponsibility of preparing UPS packages for deliv-ery, a job previously done by either Grant orPeters.The judge found that these new duties ac-counted for between 2 and 3 hours of every work-ing day, or between 25 and 37-1/2 percent ofEvans' time. Although the judge correctly findsthat these changes made Evans a dual-function em-ployee and cites the correct case,Berea PublishingCo., 140 NLRB 516 (1963), as setting the standardfor unit inclusion of dual-function employees, henevertheless erroneously concludes that Evans failsto exhibit the necessary community of interest withthe unit to warrant her inclusion.The judge cited four factors that he character-ized as tending to establish that Evans did notshare a community of interest in terms and condi-tions of unit employment. He found that the fol-lowing factors together established that Evans hasno community of interest with Grant and is proper-ly excluded from the unit: Grant's higher hourlywage rate; differences in insurance plans and em-ployee contribution requirements; the fact thatEvans' normal duties also included clerical tasksthatwere separate and distinct from the shippingand receiving duties exclusively performed byGrant; and the fact that the UPS assignment wasless physically demanding than most of the otherwarehouse work. We find that by focusing on thesedifferences, rather than on whether the employeeperforms unit work, the judge misperceives the es-sence of theBereatest.The Board held inBereathat the same test forunit inclusion applies both to part-time employeesand to dual-function employees; that is, "whetherthe employee is regularly employed for sufficientperiods of time to demonstrate that he, along withthe full-time employees, has a substantial interest inthe unit's wages, hours, and conditions of employ-ment."2Here it is undisputed that Evans' regular dutiesinvolve spending a minimum of one quarter of eachworking day in the warehouse retrieving merchan-dise,packaging it, weighing and metering it, andplacing it on pallets for the UPS driver to receive.It is also undisputed that this is work that has pre-viously been performed by unit personnel and thatwould have to continue to be performed in order2BereaPublishing Co,above, 518-519286 NLRB No. 13 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto carry out the normal business of the Respond-ent.3 The Respondent made a business decision notto replace certain unit personnel, but to redistributeunitwork, and in the process converted a formernonunit clerical employee into a dual-function em-ployee.We find that the amount of unit work thisemployee now regularly performs, regardless of itsdifficulty relative to other types of unit work andregardless of the performance of other nonunitwork, is sufficient to demonstrate that this employ-ee has a substantial and continuing interest in theterms and conditions of employment of shippingand receiving warehouse employees.4Moreover,we find that once this standard has been met, it isboth unnecessary and inappropriate to evaluateother aspects of the dual-function employee's termsand conditions of employment in a kind of secondtiercommunity-of-interest analysis.5 SeeFlemingIndustries,282 NLRB 1030 fn. 5 (1987). That is, in-clusion of a dual-function employee within a par-ticular unit does not depend on a showing of com-munity-of-interest factors in addition to the regularperformance of a substantial amount of unit work.Accordingly, we reverse the judge's finding thatdual-function employee Evans should not appropri-ately be included within the bargaining unit and hisconclusion that the Respondent did not violateSection 8(a)(5) and (1) of the Act by withdrawingrecognition from the Union as the representative ofthe established shipping and receiving warehouseunit. 6ORDERThe National Labor Relations Board orders thatthe Respondent, Oxford Chemicals, Inc., Brisbane,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to recognize the Union, WarehouseUnion Local 6, International Longshoremen's andWarehousemen's Union, as the exclusive collective-8These facts distinguish this case from cases suchasUS.PollutionControl,278 NLRB 274 (1986),Landing ConstructionCo, 273 NLRB1288 (1984),andMc-Mor-Han Trucking Co,166 NLRB 700 (1967),citedby the Respondent4 See, e g,Marine PetroleumCo, 238 NLRB 931 (1978),Ely & Walker,151 NLRB 636 (1965) CfBonanno Family Foods,230 NLRB 555 (1977)The judge's misplaced reliance on the fact that Grant's hourly wagerate and insurance coverage differed from Evans' most particularly pointsout the error in using such indicia in an analysis of this type The wagesand benefits of the Respondent's unit employees were subject to negotia-tion by collective bargaining,which necessarily did not control thewages and benefits of nonunit clerical employees Any resulting disparityinwages and benefits should not provide a separate basis for continuingto exclude an employee from the unit when that employee now performsa sufficient amount of unit work To adopt the judge's analysis wouldamount to excluding Evans on the basis that up to now she had been anexcluded employee, a patent form of circular reasoning6The Respondent has not raised any other affirmative defense to itswithdrawal of recognition from the incumbent Unionbargainingrepresentative of all shipping and re-ceiving employees employed at the Brisbane, Cali-fornia facility.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain in goodfaithwith the Union as the exclusive representativeof its employees in the above-described appropriateunit and, if an understanding is reached, embodysuch understandingin a signedagreement.(b)Post at its facility inBrisbane,California,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBERCRACRAFT, concurring.I join my colleagues in their substantive findings,including the finding that the Respondent violatedSection 8(a)(5) and (1) by withdrawing recognitionfrom the Union. I disagree, however, with the ma-jority's holding that the community-of-interest fac-torswill not be considered in determiningunit in-clusion of dual-function employees.My colleagues find that the amount of time adual-functionemployee spends performing unitwork is the sole factor properly considered in de-terminingwhether the employee is to be includedin theunit.Once this standard has been met, themajority statesit is"unnecessary and inappropriateto evaluate other aspects of the dual-function em-ployee's terms and conditions of employment in akind of second tier community-of-interest analysis."(Footnote omitted.) I disagree, and would find, asthe Board did inWilson Engraving Co.,252 NLRB333 (1980), that an analysis of whether dual-func-tion employees share a community of interest with7 If thisOrder is enforced by a judgment of a UnitedStates court ofappeals,the wordsin the notice reading "Postedby Order of the Nation-alLaborRelations Board" shall read"Posted Pursuantto a Judgment ofthe UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " OXFORD CHEMICALS189unit employees is warranted in determining the ap-propriateness of their inclusion in the unit.In this case I would include dual-function em-ployee Evans in the unit, but in reaching that con-clusion, I would analyze community-of-interest fac-tors insofar as they concern the actual bargainingunit work performed. Thus, in addition to consider-ing the fact that Evans spends 25 to 37-1/2 percentof her time performing unit work, I would alsonote that while she is performing unit work, sheandGrant share common supervision, commonworkspace, and common method of payment(hourly).Based on all these factors, I would in-clude Evans in the unit. SeeNLRB v. Georgia,Florida, Alabama Transportation Co.,566 F.2d 520(5th Cir. 1978), and cases cited there.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize WarehouseUnion Local 6, International Longshoremen's andWarehousemen's Union as the exclusive representa-tive of the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargain ingood faith with the Union as the exclusive repre-sentative of our unit employees and, if an under-standing is reached, embody such understanding ina signed agreement.OXFORD CHEMICALS, INC.Lucile L. Rosen,Esq.,for the General Counsel.Judy S. Coffin,Esq.andCarol R. Caine, Esq. (Littler,Mendelson,Fastiff & Tichy),for the Respondent.Albert V.Lannon,for the Charging Party.DECISIONSTATEMENT OF THE CASE,JERROLD H. SHAPIRO, Administrative Law Judge.This proceeding, in which a hearing was held September29, 1986, is based on an unfair labor practice charge filedMay 9, 1986, and an amended charge filed June 9, 1986,by Warehouse Union Local 6, International Longshore-men's and Warehousemen's Union (Union), and a com-plaint issued June 23, 1986, oil behalf of the GeneralCounsel of the National Labor Relations Board (Board),by the Regional Director for Region 20, alleging thatOxford Chemicals, Inc. (Respondent) has engaged inunfair labor practices within the meaning of Section8(a)(1) and (5) of the National Labor Relations Act(Act). The complaint, as amended during the hearing, al-leges Respondent violated Section 8(a)(1) and (5) of theAct, as follows: Section 8(a)(1) by threatening employeeswith loss of employment if they supported the Union;Section 8(a)(5) and (1) by, without having bargained toagreement or impasse with the Union, reducing employ-ees' hourly rate of pay, changing its practice of hiringemployees through the Union's hiring hall, and changingitspractice of prohibiting management personnel fromperforming bargaining unit work; and Section 8(a)(5) and(1)by withdrawing recognition from the Union. Re-spondent filed an answer denying the commission of thealleged unfairlabor practices.'On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs, I make the followingFINDINGS OF FACTA. The Evidence1.BackgroundRespondent,acorporation,distributesindustrialchemicals used as cleaning compounds. It operates sever-alwarehouses to distribute its products. The only one in-volved in this case is Respondent's Brisbane, Californiawarehouse.During 1985 and 1986, until April 30, 1986, Respond-ent regularly employed four persons in its Brisbane ware-house: the manager, two shipping and receiving clerks,and a clerical employee. Ronald Brewster was ware-house manager from July 1984 until April 21, 1986. Hewas replaced by Warren Nurriden, who occupied the po-sition from May 1, 1986, until June 20, 1986. Nurridenwas replaced by Anthony Ottati, who has been ware-house manager since June 26, 1986. The two shippingand receiving clerks were Patrick Grant and JohnPeters.Grant is still employed. Peters terminated his em-ployment April 30, 1986, when he retired (Tr. 67-68).The clerical employee, Rose Evans, is still employed.Since Respondent began operating the Brisbane ware-house in 1949, the Union has represented the warehouseemployees, who, during the time material, were Grantand Peters. The clerical employee, who, during the timematerial,was Evans, has not been a part of the unit rep-resented by the Union. The most recent collective-bar-gaining contract between Respondent and the Unioncovering the warehouse employees was effective fromJune 1, 1982, until May 31, 1985, and for the sake of con-venience is referred to as the 1982-1985 contract.1In its answer Respondent admits itis an employerengaged in com-mercewithin the meaningof Sec 2(6) and(7) of the Actand meets theBoard's applicablediscretionary jurisdictionalstandardLikewise,Re-spondent admitsthe Unionis a labor organizationwithinthe meaning ofSec 2(5) of the Act 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The contract negotiationsInMarch 1985 the Union wrote Respondent that it in-tended to modify and amend the 1982-1985 contract.The same month, Respondent, by letter, wrote the Unionthat it intended to terminate the 1982-1985 contract, ef-fective on the date of its termination, and that it lookedforward to meeting with the Union to negotiate a newcollective-bargaining contract.The Union and Respondent did not begin contract ne-gotiations at this time because apparently they mutuallyagreed to wait for the outcome of the negotiations be-tween the Union and the Industrial Employers and Dis-tributorsAssociation (Association). The Association rep-resents agroup of employers in the warehouse businesswho bargain with the Union on a multiemployer unitbasis,with the Associationacting astheir collective-bar-gaining agent.Early in June 1985 the Union and Asso-ciation reached agreement on the terms of a new 3-yearcontract, called the 1985-1988 Union Association masteragreement,or master agreement. Shortly thereafter, theUnion mailed a contract proposal to Respondent and theother employers who were not a part of the multiem-ployer unit represented by the Association. The proposalwas entitled "Terms of Settlement" and was for a termof 3 years. It proposed that Respondent agree to theterms of the 1982-1985 contract with certain modifica-tions and amendments, which included a 12-cent-an-hourpay raise effective June 1, 1986; a 24-cent-an-hour payraise effective June 1, 1987; a $500 bonus to be paid tothe unit employees the first year of the contract and a$240 bonus the second year; an increase in the Respond-ent'shealth and welfare trust fund contributions duringthe first and second years of the contract; and a dues-checkoff provisionwherebyRespondent agreed todeduct fees and dues from the wages of employees whoauthorized such deductions. The Union's proposal re-tained essentially unchanged the cost-of-living allowance(COLA) provision contained in the 1982-1985 contract.The contract negotiations between Respondent and theUnion did not start until February 1986.2 The first nego-tiationsession took place February 7. Thereafter, negoti-ation sessionswere held February 12, February 24,March 12 or 13, May 7, and May 22. Respondent's nego-tiators atthe first bargaining session were its attorneysWesley Fastiff and Judy Coffin, who were accompaniedby Warehouse Manager Brewster. For the remainder ofthe negotiations Attorney Coffin, accompanied by thewarehouse manager, was Respondent's negotiator. TheUnion's negotiators at the first two negotiation meetingswere Union President Albert Lannon and Business Rep-resentativeHenry McKnight. During the remainder ofthe negotiations Lannon, accompanied by a union busi-ness agentand/or employees, was the Union's negotia-tor.Coffin and Lannon testified about what occurredduring the several negotiationsessions.Whenever thereisa conflict in their testimony I have credited Coffin'sbecause her testimonial demeanor was better than Lan-non's.However, the description of the several negotia-2All dates,unless otherwisespecified, refer tothe year 1986tion sessionsset forthis based onCoffin's typed notes ofthe negotiations. These notes are based on Coffin's hand-written notes of the negotiations that were taken duringeach of thenegotiation sessions.Coffin's typewrittennotes (R. Exhs. 3-8) are for the most part consistent withher testimony, and in one or two instances where there isa conflict between the notes and Coffin's testimony, Ihave relied on the notes because, being based on Coffin'shandwritten notes that were taken contemporaneouslywith the negotiations, they are more reliable than her tes-timony.3The negotiators, during the first bargaining session ofFebruary 7, discussed the several modifications andamendments of the 1982-1985 contract contained in theUnion's "Terms of Settlement" proposal.Attorney Fastiff told the union negotiators that thisproposalwas unacceptable because Respondent couldhireworkers off the street for substantially less moneythan the Union was proposing, and that Respondent wasthinking in terms of a contract proposal that containedmore streamlined wages and benefits. Fastiff stated thatRespondent would submit a written proposal along thoselinesfor the Union's consideration.Union PresidentLannon replied that the Union had been waiting for sev-eralmonths to negotiate and was not interested in wait-ing much longer, that the Union's proposal was a modestone, and that the Union did not want to fight about itand would "look at the company's proposal"; but hewarned there would be a problem if Respondent expect-ed the Union to make "concessions."Fastiff stated Respondent wanted to negotiate a newcontract and in the interim would be willing to extendthe provisions of the 1982-1985 contract for 6 months,with the sole change being the elimination of the con-tractualhiring hall provisions.4Union RepresentativeMcKnight replied that if Respondent paid the health andwelfare contributions it owed to the trust fund and paidthe $500 wage bonus provided for in the Union's "Termsof Settlement," that the Union would "buy" the 6-monthextension of the 1982-1985 contract. Fastiff rejected thiscounteroffer and stated Respondent did not feel it owedany moneys to the health and welfare trust.5 The meet-ing ended with the parties agreeing to meet on February12 for their next negotiation session.The February 12 bargaining session began with Re-spondent's negotiator,Attorney Coffin, handing Union3Coffin's handwritten notes were available during the hearing for theGeneral Counsel to inspect.4The 1982-1985 contract contains a provisionwherebyRespondentagrees to fill any vacancy by hiring applicants through the hiring facilitymaintainedby the Union and further agrees to give preference to appli-cants who previously had been representedby the Unionin bargainingunits performing warehouse work5As I have found above, between May 31, 1985, the expiration date ofthe 1982-1985 contract, and the February 7 negotiation session, the 1985-1988Union-Associationmaster agreement was negotiated.The masteragreement increased the amountof money employers covered by thatagreement were obligated to contribute to the trust for employees'healthand welfare benefitsThe Union took the position Respondent, eventhough it was not a party to the master agreement,was obligated to paythe higher contribution rate.Respondent refused,but continued to paythe rate it had been paying at the time of the 1982-1985 contract's termi-nationRespondent took the position that it was not contractually or le-gally obligated to pay the higher rate OXFORD CHEMICALS191Negotiator and President Lannon a written contract pro-posal changing the 1982-1985 contract as follows: delet-ed the section entitled "Maintenance of Standards andExisting Agreements"; deleted the section which, as de-scribed above, obligated Respondent to hire applicantsthrough the Union's hiring facility and to give preferenceto those applicants who previously had been representedby the Union; deleted the COLA provision; and deletedone paid holiday-the floating holiday. This proposal,which called for a contract of 3 years' duration, pro-posed an across-the-board wage reduction of $2 an hourand no increase in Respondent's health, welfare, and pen-sioncontributions for the contract's duration.After reading the proposal, Lannon tore it up andstated, "Give us a serious proposal." Coffin replied thatthe proposal was a serious one because Respondentwanted to increase its profits and believed its proposalwould help do this. Lannon asked what was wrong withthe Union's proposal. Coffin stated Respondent did notwant to increase its cost of doing business. Lannon ac-cused Coffin of not listening at the last negotiation ses-sion when the Union explained its proposal because, de-spite the fact that the Union negotiators had said that itspension proposal did not call for an increase in contribu-tions,Respondent had not accepted this proposal. Coffinreplied that if in fact this was true, Respondent acceptedthe Union's pension proposal. Lannon stated the Unionwould delete certain language contained in its health andwelfare proposal. The negotiators also spent a consider-able amount of time arguing over whether Respondentwas obligated to pay the increased rate of health andwelfare contributions set by the masteragreement.After a caucus, Coffin repeated that the Union's pro-posal was unacceptable. Lannon stated that the Union'sposition was it would not accept a proposal that grantedtheRespondent's employees less than what other em-ployees employed in the area were receiving. Lannon ex-plained to Coffin the Union was "not inclined to takeany reduction" from the terms of the master agreementin the area of "health and welfare, pension, backpay andwages," and further explained to Coffin that it was notthe Union's fault Respondent had agreed to a "lucrativecontract" during the negotiations that resulted in the1982-1985 contract and stated that the Union was un-willing to give back any of the benefits obtained in thatcontract.Coffin replied by stating Respondent wantedsome reductions. The meeting ended with Coffinstatingshe would look over a copy of the 1985-1988 Union-As-sociation master agreement.6When the parties met for the third time, February 24,Attorney Coffin told Union President Lannon that theRespondent accepted the Union's proposals dealing withjury duty, holiday pay, seniority, dues checkoff, sever-ance pay, overtime, and pensions, but that in all other re-spects,Respondent's position, as expressed at the previ-ous negotiation meeting, remained the same.6 I note that the 1985-1988 Union-Association master contract for thefirst year of the contract calls for an hourly wage rate of $1178, whereasthe hourly rate for the unit employeesunder the1982-1985 contract,which was being paid during the time material,was $12 33 an hourThe Union at this time offered a new proposal.Lannon withdrew the Union's sick leave and $500 wagebonus proposals. He proposed that the parties enter intoa contract of 6-month duration that would expire Sep-tember 1, 1986; that wages be increased 12 cents an houreffective June 1; that the COLA provisions remain thesame asin the 1982-1985 contract; that new hires be paid$11.78 an hour, the rate set by the 1985-1988 Union-As-sociationmaster agreement, and that on June 1 thehourly rate for new hires be increased by 12 cents anhour to $11.90; that employee Grant's hourly rate be"red-circled" at $12.35 an hour plus any future COLAincreases plus the June 1 hourly increase of 12 cents; thatRespondent pay the moneys it owed to the health andwelfare trust because of its failure to pay the increasedrate of contributions set by the 1985-1988 Union-Asso-ciation master agreement; and that the health and welfareprovisions remain the same as those set by the 1985-1988Union-Association master agreement. Coffin stated Re-spondent would consider this proposal and respond to itby the next negotation session.Attorney Coffin opened the next negotiationsession onMarch 12 or 13 by informing Union President Lannonthat the Union's proposed 6-month agreement made atthe last negotiation session was unacceptable. Coffin alsoinformed Lannon that Respondent had investigated anddiscovered that the wages paid by other employers doingbusiness in the area were substantially less than the ratesof pay contained in the 1985-1988 Union-Associationmaster agreement. Lannon conceded there was not oneemployer in the area under contract with the Union thatpaid less than the $11.78 hourly rate set by the masteragreement, and stated if Respondent was talking aboutpaying less than that, "we are in trouble." Coffin repliedthatRespondent was talking about paying less than the$11.78 rate set by the master agreement, but was willingto accept an across-the-board reduction in current wagesof $1.50 an hour rather than the $2 figure it had previ-ously proposed, "but that's it." Lannon rejected this pro-posal.Coffin asked whether Lannon was saying theUnion would not go below the wage rates set by the1985-1988 Union-Associationmaster agreement.Lannonindicated this was the Union's position.Coffin repeated Respondent's position, namely, Re-spondent had examined the Union's proposal for a 6-month contract as a short-term proposal, and decidedthat in light of the wage rates being paid by other em-ployers in the area, it was too costly for Respondent toaccept. Lannon replied by stating, "Well, this is our pro-posal. Today, tomorrow, next week and next month." Inresponse to Coffin's inquiry about where the negotiationswould "go from here," Lannon stated Respondent had todecide whether it would pay the wages and benefits ofthe 1985-1988 Union-Association master agreement orwhether it wanted "a battle." Coffin stated Respondentdid not want a battle, but absent some movement by theUnion,Respondent was still proposing an across-the-board $1.50 an hour reduction in wages. Lannon statedRespondent had been misguided in makingits bargainingproposals and would pay the price. Lannon warned thatRespondent was looking for "a brawl," and, at this point, 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLannon got up and, with the other members of theUnion's negotiation committee, abruptly left the meetingroom,thus ending this negotiation session.On March 25 Coffin wrote Lannon, in pertinent part,as follows:At our meeting on March 13, 1986, you statedthat the last proposal submitted by the Union wouldremain the same "today, tomorrow, the next day,nextweek and next month." I advised you thatyour proposal was not acceptable to the Companybecause it was simply too costly. After I rejectedyour proposal, you walked out of themeeting. Ihave not heard from you since that time.Based on your actions at our last meeting, Iassume that you do not believe furthermeetingswould be fruitful. If my assumption is wrong, pleasecontact me by April 1, 1986 to set up another bar-gaining session.On receipt of this letter, Lannon telephoned Coffin.? Hestated he was calling about the letter and asked "Whatdo you want to do?" Coffin replied by asking whatLannon wanted to do. Lannon stated he had to have thehealth and welfare provisions contained in the 1985-1988Union-Associationmaster contract, but that on wagesthere might be some area for movement on a wage-pro-gressionfor new hires. Coffin asked Lannon to make aproposal. Lannon answered, "I can't make you a propos-al.Make me one." Coffin refused, explaining that she didnot intend to bargain against herself, that Respondenthadmade the last meaningful proposal concerningwages,and that if Lannon had a proposal he wanted Re-spondent to consider, he should make the proposal.Lannon repeated that he could not make a proposal andasked Coffin, "where do we go from here?" Coffin an-swered, "I think we're at impasse." Lannon respondedby stating, "Let's go ahead and set up another meeting."The meeting ended with Coffin and Lannon schedulingthe next bargaining session for May 7. The reason for thedelay was that Lannon and Coffin both had conflicts intheir schedules that precluded the session from beingscheduled at an earlier date.On April 11 Coffin wrote Lannon as follows:This is to confirm our telephone conversation ofthisweek, wherein we discussed the collective bar-gaining negotiations between Oxford Chemical andI.L.W.U. Local 6. In that conversation, I asked youif you had changed your position on any of yourbargaining proposals. You stated that you had notand that you had made your position clear before.You asked me if Oxford Chemical was willing tochange its proposals. I responded that we were notprepared to alter any of our proposals. From ourconversation and from our last meeting, it appearsthatwe are clearly at impasse in the negotiations.Accordingly, we will implement our final proposalto Local 6 on May 5, 1986.°Coffin and Lannon testifiedabout thistelephone conversationThedescription is basedon Coffin's testimony becauseher testimonial de-meanor was betterthan Lannon'sIf you haveany questions regarding these mat-ters,please call me.Otherwise,Iwill see you at thenegotiatingsessionwe scheduled for May 7, 1986.Hopefully,at that meetingthe Unionwill be in aposition to break theimpasse that currently existsby makingsome concessions in its existing econom-ic offer.On April 30 John Peters, who, with Patrick Grant,was employed by Respondentas a shippingand receiv-ing clerk, voluntarily terminatedhis employment and re-tired from work (Tr. 67-68) As will bediscussed,infra,as of September 29, the date of the hearing,Respondenthad not hired another employee to takehis place.Since May 5, whenever Respondent has hired workersto do bargaining unit work, i.e., when Grantwas absenton vacation, it has not used the Union's hiring hall as ithad previously done pursuant to the terms of the 1982-1985 contract. Also commencing May 5Respondent in-tended to implement its wage proposalregarding em-ployee Grant by reducing his wages by $1.50 an hour,but due to an error by the payrolldepartmentthis reduc-tionwas not implementeduntil sometime in September.On May 5 the Union establishedan informationalpicket line at the Brisbane warehouse. The legend on thepicketsign read,"Unfair,Warehouse Union Local 6,ILWU." The picketing continued on and off for severalweeks. Also about May 5 the Union called for a boycottof the product manufactured by Respondent'sparentcompany.The parties, at the outset of the May 7 negotiation ses-sion,summarized their respectivebargainingproposals,the proposals they had advanced at the lastbargainingsession.Then, after a discussion about health and wel-fare,with neither party changing its previouspositionson this subject, Lannon presenteda new unionproposaldealing with hiring and wages, as follows: The deletionof the hiring hall provision contained in the 1982-1985contract,withRespondentagreeingthat the Unionwould have the first opportunity to refer applicants;freezingemployee Grant's current wage rate of $12.33an hour for the life of the contract, plus COLA;payingnew hires $10.85 an hour for the first 3 months; $11.35during the next 3 to 5 months; and $11.78 forthe remain-der of the contract, plus COLA; and that Grant shouldhave the right to severance pay under section 24 of the1982-1985 contract. After caucusing to consider this pro-posal,Coffin stated it was unacceptable because Re-spondent still wanted a $1.50 an hour across-the-boarddecreaseinwages,but noted that concerning health andwelfare, Respondent would be willing to cover the em-ployees under the company health insurance plan for the$157 a month it had been contributing on behalf of eachunit employee to the contractual health and welfaretrust.The meeting ended at this point with the partiesagreeing to meet againMay 22, at which timeRespond-entwould submit information about the Company'shealth and welfare plan.The May 22 negotiationsessionstartedwith Coffinfurnishing the Union with information about the benefitsprovided for in the Company's health and welfare plan.In response to Lannon's request, Coffin left the meeting OXFORD CHEMICALS193and contacted Respondent's headquarters in Atlanta,Georgia, to determine Respondent's actual monthly costper employee for coverage under the plan. When Coffinreturned and informed Lannon that the information wasunavailable right then because the person in charge of in-surance benefits was out of the company office for ap-proximately an hour,she was accused of bargaining inbad faith for not having this information. After a caucusLannon presented a revised contract proposal, as fol-lows: The deletion of the hiring provision contained inthe 1982-1985 contract, with Respondent agreeing theUnion would have the first opportunity to refer appli-cants; the deletion of the health and welfare provisionscontained in the 1982-1985 contract, with Respondent'shealth and welfare plan to be effective June 1; Respond-ent to pay the amount of money ($1545) that the Unionclaimed it owed as the result of its failure to pay the in-creased contribution rate established by the 1985-1988master agreement; Grant's hourly rate to be reducedfrom $12.33 an hour to $11.78 an hour and new hires tobe paid $10.83 an hour. Coffin stated Respondent wouldconsider this proposal and respond to it by Tuesday,May 27.Toward the beginning of this bargaining session,Coffin told Lannon that Respondent did not intend to re-placePeters and intended to operate with just oneperson. In this regard, Coffin told Lannon, "We want toput you on notice that we are going to operate with oneperson.We don't intend to replace John Peters." Lannonreplied, "That is not consistent with what you told Pat[Grant]." Coffin answered, "It is my understanding thatoriginallywe were going to hire another employee, butnow that Warren [Nurriden] has been here awhile, hethinks he can handle it with Pat [Grant] and the secre-tary."Lannon stated, "That's not what Pat was told."Grant, who was present at this bargaining session, re-marked, "a lot of work for one man. They said theywere thinking about hiring another employee." Nurriden,who was also present, replied, "business does not war-rant it" and Coffin explained that "three people is con-sistentwith how [Respondent] operates elsewhere-onemanager,one clerical, one warehousemen."On May 27 a letter dated May 27 from Coffin toLannon was hand delivered to Lannon. The letter readsas follows:The purpose of this letter is to advise you that ef-fective today,May 27,1986,Oxford ChemicalCompany hereby withdraws recognition fromILWU, Local6 as the collective bargaining repre-sentative of its employees.This withdrawal of rec-ognition is based on the fact that the bargaining unitwhich you represented has been reduced to one em-ployee.The Companyhas no intentionin the for-seeable future of hiring any additional employees.As I am sure you are aware,a bargaining unit ofone employee is not an appropriate unit within themeaning of the NationalLaborRelationsAct. Ac-cordingly,the employer has no duty to bargainover a single employee unit.As such,it is unnecessaryto respondto the lastproposal you made on behalf of the ILWU in ourbargaining session onMay 22, 1986.Further,OxfordChemicalCompany herebywithdrawsall outstandingcontractproposals. If youhave any questionsconcerning these matters,pleasecontact me.On May 1 Warren Nurriden took over as themanagerof the Brisbane facility and occupied that position untilJune 20. Patrick Grant, a warehouse worker for Re-spondent, testified that on May 1, the day after the re-tirement of warehouse worker Peters, Nurriden spoke toGrant and clerical employee Evans in the facility'soffice.8Grant testified he asked Nurriden to get himsome help in the warehouse because "we were behind,"but that Nurriden indicated he was unwilling to hireanyone to help Grant in the warehouse and instead in-formed Grant and Evans that the warehousewas goingto a be a three-person warehouse, that Evans and Nurri-den would both work with Grant in the warehouse, thatthiswas the way in which Respondent operated two ofitsother facilities, and that either with or without theUnion this was the way it intended to operateitsBris-bane warehouse; if Evans was unable to do the ware-house work, Nurriden would have to hiresomeone elseto replace her.9 Grant further testified he did not recallwhether Nurriden said anything about the Union, butwhen asked whether the Union was picketing when Nur-riden spoke with him and Evans, Grant testified in theaffirmative and further testified in effect that Nurriden atthis time spoke to Grant and Evans about the picket line.In this regard, Grant testified that during the above con-versationNurriden reminded him he was 57 years oldand told him that if he "walked" with the Union that hewould be out of a job, explaining that if Grant decidedto stay with the Company he would have a job, but if hedecided to "walk with the Union" he would be "re-placed" by other workers who were familiar with hisjob. t o8Grant was obviously mistaken about the date on which Nurndenspoke to him and Evans For, according to Grant's testimony,it tookplace after the Union began picketing at the warehouse.It is undisputedthat the picketing did not start until May 5. Accordingly, I find that Nur-riden spoke to Grant and Evans about May 5.eGrant later testified that when he spoke to Nurnden about gettinghim some help because he was behind in his work,that Nurriden repliedby stating,"if youstay with us, I can get you all of the help you want,after the Union is out"I reject this testimony because it is inconsistentwith his above-described testimony that in rejecting his request for helpin the warehouse,Nurriden explained to Grant and Evans that Respond-ent,with or without the Union,intended to operate the Brisbane ware-house as a three-person operation,similar to the way it operated some ofits other facilities,with Nurnden and Evans working with Grant in thewarehouseio I have considered that at one point Grant testified Nurnden statedthat if Grant went with the Union that Grant was "out"and he furthertestified that Nurnden made this remark without any reference to Grant'shonoring the union picket line I have rejected this testimony because,when Grant's testimony about his conversation with Nurriden is viewedin its entirety, it is clear that Nurriden's remarks concerning the Unionwere made in the context of Nurnden discussing whether Grant wouldhonor the union picket line,which had been established that day, andthat Nurnden did not state that if Grant went with the Union that he was"out," but stated that Grant "would be replaced" if he"went out andhonored the picket line" (Tr 82, LL 2-21) 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNurriden, who has not been employed by RespondentsinceJune 20, did not testify.3.Theunitwork performedby "managementpersonnel"The 1982-1985 contractis silent onthe subject of theright of management personnel to perform unit work;however, when the Union and Respondent entered intothis agreement,they also enteredinto a supplementalagreement which,in pertinent part, provided:Notwithstanding any other provision of the col-lective bargaining agreement,management person-nel shall have the right to perform the followingbargainingunitwork where employees covered bythe collective bargaining agreement are busy per-forming other tasks or are otherwise unavailable: (a)Picking up orders for customers;and (b)Picking upproduct samples for salesmen.The Unionalso rec-ognizes the right of management personnel to useequipment,including but not limited to forklifts andorder pickers, for the purpose of checking productinventory.It is understood that the intent of this Supplemen-talAgreement is to cover genuine emergencies orurgent customer service needs and is not to be con-strued as an unlimited prerogative.The supplemental agreement further provides that if anemployee is absent from work and fails to give Respond-ent notice of his/her absence 15 minutes prior to the be-ginning of his/her shift,Respondent may use "manage-ment personnel"that day to perform the unit work nor-mally performed by the absent employee; otherwise, ifthe aforesaid notice of absence was given, Respondentwas obligated to call the union hiring hall to secure a re-placementworker.Ronald Brewster testified that when he was employedas a manager fromJuly 1984 until April 21 he did notwork in the warehouse on a regular basis, but workedthere only"occasionally."As examples of the occasionsthat he did warehouse work, Brewster testified he helpedthewarehouseworkers occasionallywhen they gotbehind in their work;when it was the only way rushorders could be delivered on time; when warehouseworkers were absent from work on vacation or sickleave;and to perform inventory work.Anthony Ottati testified that since his employment asmanageron June 26 he only occasionally has performedwarehouse work;namely,he has helped out in the ware-house on several occasions toward the end of the work-day when freight carriers were in the process of pickingup orders at Respondent's loadingdockand rush orderswere not ready for shipment, and has also helped out inthe warehouse when Grant was absent from work on va-cation.Otherwise, Ottati testified he does not work inthe warehouse.Grant testified Brewster did not do any shipping andreceiving work in the warehouse. He testified Nurridendid shipping and receiving work in the warehouse anddrove a forklift while doing this work. When asked togive the number of hours weekly he observed Nurridendoing warehouse work, Grant testified "daily"; he didnot answer the question. When asked whether the cur-rent manager,Ottati,does shipping and receiving workin the warehouse, Grant testified "yes occasionally."When asked to give the number of hours per weekduring which Ottati does warehouse work, Grant did notanswer the question; rather he testified Ottati did ware-house work "when we get behind, and there is somethings that Rose Evans can't do, then he'll come out andhe'll give me a hand and he'll perform work in the ware-house."Grant's testimonial demeanor was poor when he gavehisabove-described testimony,whereasOttati'swasgood. I therefore find that the only times Ottati hashelped out in the warehouse have been on those occa-sions at the end of the workday when rush orders werenot ready for shipment, and when Grant was absentfrom work in September on vacation. Likewise, I rejectGrant's testimony concerning Nurriden's performance ofwarehouse work. His demeanor was poor when he gavethis testimony and, as described above, his testimony wasvague and evasive. Another reason why Grant's testimo-ny in this area is suspect is that he testified that whenBrewsterwas manager, prior to Peters' retirement,Brewster did not do any shipping and receiving work inthe warehouse, whereas Brewster, a witness for the Gen-eral Counsel, testified that he occasionally assisted Grantand Peters with their warehouse work when they gotbehind and when it was the only way a rush order couldbe shipped on time.4.The number of employees employed in thebargaining unitThe bargaining unit covered by the 1982-1985 con-tract, during the time material consisted of Patrick Grantand John Peters, who worked on the floor of the ware-house doing shipping and receivingwork.Respondent'sthird rank-and-file employee, Rose Evans,was a clericalemployee and was not a part of the bargaining unit rep-resentedby the Union. i iOn April 30 Peters voluntarily terminated his employ-ment when he retired. Previously, in 1985, Peters noti-fied Respondent of his intent to retire either in the springor summer of 1986. Thereafter, the manager of the ware-house,Brewster,and Respondent'svice president incharge of production and manufacturing, Arvi Kivi,spoke about Peters' retirement. During the fall of 1985,in a discussion concerning Peters' retirement, Kivi toldBrewster he wanted to see if Respondent could hire ani iRon Brewster, the managerof thewarehousefrom July1984 untilApril 21,when he was discharged by Respondent, as a witness for theGeneral Counsel testified,in response to a leading question, that Evansoccupies a "managerial position"It is clear,however, from the undis-puted description of Evans'job duties,infra,that she is employed as arank-and-file clericalemployeeThereisno evidence that she is em-ployed as a managerialemployeewithin the meaningof the Act or thatshe is employed in a "management personnel"position within the mean-ing of the supplement to the 1982-1985 contractThe fact that Evanstakes the place of the warehouse manager in his absence is insufficient toestablish her status as a managerial employee especially when,as here,there is no showinghow frequentlythis occurs and no showing of theauthority possessedby Evanswhen she substitutes for the manager OXFORD CHEMICALS195applicant from a source other than the union hiring halland wanted Brewster to determine the wage rates beingpaid in the area by nonunion employers for warehousework.He told Brewster he believed the Respondentcould hire someone for less than the $12.33 an hourunion rate that it was paying Peters and Grant. Subse-quently, late in February or early March, Kivi toldBrewster Respondent would like to hire someone to re-place Peters and stated that "if possible" Respondent"would like to be able to go outside the hiring hall tohire a replacement for Peters." Kivi also explained thatPeters would not be replaced immediately after he re-tired because if his position was left vacant for 30 daysRespondent could then go outside of the union hiringhall and hire a nonunion person.' 2, Also during this con-versation Kivi discussed with Brewster the possibility oftransferring an employee from one of Respondent's otherwarehouses to replace Peters.The record reveals that between Peters' retirement onApril 30 and the date of the hearing, September 29, Re-spondent did not hire anyone to replace Peters." AlsoRespondent'scurrentwarehousemanager,AnthonyOttati, testified that he currently has no plans to hire anadditional worker.The record further reveals that the gap left by Peters'retirement has been filled by Grant working substantiallymore overtime than he had worked prior to Peters' re-tirement, and by Evans working 10 to 15 hours eachweek in the warehouse preparing the United ParcelService (UPS) orders for delivery. In this respect, OttatitestifiedEvans spends 2 to 3 hours daily working in thewarehouse getting the UPS orders ready for delivery.14The UPS orders weigh less than Respondent's otherorders and are Respondent's light est orders. Evans getsthe merchandise to fill these orders from the bins in thewarehouse. She takes the merchandise to the UPS meter12When asked by the General Counsel to state Respondent's object innegotiating with the Union,Brewster testified Respondent's object was to"discontinue"or "eliminate" the Union Later whenBrewster was ques-tioned about the basis for this conclusion,his testimony was vague andevasiveWhen his testimony is closely scrutinized it reveals that his con-clusion concerning Respondent's bargaining object was based on Kivi'sabove-described statements that Kivi felt Respondent could hire someoneto replace Peters at less than the$12 33-per-hourunion wage rate andthat "if possible" Respondent would like to go outside the Union hiringhall to hire Peters' replacement Kivi did not state expressly or impliedlythatRespondent's bargaining objective was to "discontinue" or "elimi-nate" the Union1 a The recordreveals that since Peters' retirement Respondent has em-ployed several temporary workers One to substitute for Evans when shewas absent from work for several weeks on disability leave, others tosubstitute for Grant while he was absent from work in September on va-cation, and others to do a few days of cleanup work I recognize Granttestified that, at the time of the hearing,Respondent was employing atemporary employee in the warehouse Grant also testified that this tem-porary employee was not employed on a daily basis, but just whenneeded Ottati,the warehouse manager,denied Grant's testimony He tes-tified that the only temporary employees employed by him were the oneshired to do the cleanup work and to substitute for Grant while he was onvacation(Evans' temporary replacement was already employed whenOttati took over the manager position) and that other than those tempo-rary workers he had not employed any others I credit Ottati's testimonybecause his testimonial demeanor was better than Grant's14Grant testified that after Peters' retirement, Evans worked between5 and 6 hours daily in the warehouse doing the UPS work I have cred-itedOttati's testimony because his testimonial demeanor was better thanGrant'swhere she packages, weighs, and meters them, andplaces them on pallets for the UPS truckdriver to pickup.Prior to Peters' retirement, Evans did not do theabove-described UPS work, but usually spent all of her40-hour workweek doing the following work:answeringthe telephones; answering the inquiries of customers andsalespersons; tracing orders that customers complainedshould have been, but had not been, received; giving cus-tomers credit for returned orders and placing theseorders back in the inventory; operating a computer tolook up the location of stock, to check the level of in-ventory and availability of stock, and to determine whichof Respondent's other warehouses had merchandise thatthe Brisbane warehouse did not have in stock. Evansperforms virtually all of her above-described clericalduties in an office located in the same building as thewarehouse. Since Peters' retirement, when Evans startedto perform the above-described UPS work in the ware-house, the warehouse manager has assisted her in per-forming her clerical duties.During the period from 1984 to 1986 the volume ofbusiness at Respondent'sBrisbane warehouse decreasedbecause Respondent lost its single largest account on theWest Coast and lost additional business when it was pur-chased by another company that took over some of Re-spondent's business. The result was that the volume ofbusiness at the Brisbane warehouse in 1986 was 30 per-cent less than in 1984. The record also reveals that theamount of work being performed at the Brisbane ware-house is comparable to the amount performed at two ofRespondent's other warehouses that employ only threeworkers-amanager,aclerical,and a warehouseworker.On approximately May 1, Walter Howard, Respond-ent's distribution service manager, who oversees the op-eration of all seven of Respondent's warehouses, told themanager of the Brisbane warehouse, Nurriden, that heshould try to operate the warehouse using only threepersons: Nurriden, Evans, and Grant. Nurriden, who hadjust assumed the position of manager on May 1, stated hedid not know if he could or could not operate in thisfashion.About May 22 Howard was informed by his superior,Jim Williams, that Williams had decided "to try to oper-ate with three people, not to replace [Peters]."During the May 22 negoitationsession,as I havefound above, Attorney Coffin, Respondent's negotiator,informed the union negotiator, Union President Lannon,that Respondent did not intend to replace Peters and in-tended to operate with just one warehouse worker, ex-plaining that although originally it had intended to hireanother employee, now that Nurriden had been there forawhile,Nurriden thought he "could handle it" withGrant and Evans. Nurriden, who was present at this ne-gotiation meeting, informed Lannon that the business didnot warrant hiring anyone to replace Peters. Coffin ex-plained to the union negotiators that employing onlythree persons at the Brisbane warehouse was consistentwith the way Respondent operated elsewhere;using onemanager,one clerical,and one warehouseman. 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Discussion and Conclusionary FindingsThe complaint does not allege Respondent was en-gaged in bad-faith bargaining during the negotiations andthe evidence concerning the parties' bargaining proposalsand what occurred during the bargaining sessions doesnot warrant an inference Respondent was bargaining inbad faith. However, the General Counsel in her posth-earing brief takes the position that the testimony of em-ployee Grant about his conversation with Manager Nur-riden and the testimony of Manager Brewster about hisconversations with Vice President Kivi proves Respond-ent was negotiating in bad faith without a desire to reachagreement. I do not agree. Grant's and Brewster's testi-monies, which have been described above, are not eitherby themselves or in the context of what occurred duringthe bargaining sessions,sufficient to taint Respondent'sconduct at the bargaining table so as to warrant a findingof bad-faith bargaining. In any event, it would be inap-propriate for me to make such a finding when, as here,not only does the complaint fail to allege Respondentwas guilty of bad-faith bargaining, but counsel for theGeneral Counsel during the hearing represented that theGeneral Counsel was not litigating that issue (Tr. 179).Under the circumstances Respondent was not affordedthe opportunity to litigate the issue of whether Respond-ent's conduct away from the bargaining table was of anature to warrant the inference that it wasbargaining inbad faith.As described in detail above, as of May 5, the date Re-spondent implemented its contract proposal, the partieshad been unable to reach agreement because they wereapart on wages and health and welfare, which wereissues of overriding importance to both parties. As ofMay 5, Respondent had consistently taken the position itwould only accept an agreement that called for wageand health and welfare payments comparable to the1985-1988 union-associationmaster agreement,whereasRespondent consistently had taken the position it neededan agreementthat reduced employees' wages below thelevel of the master agreement and that did not call for anincrease in health and welfare contributions as providedfor in the master agreement.As of May 5, there had been a lack of substantivemovement toward agreement on the issue of wages andhealth and welfare payments. During the four negotia-tion sessions and the Coffin-Lannon April telephone con-versation, the Union refused to budge from its positionthat Respondent agree to pay the wages and health andwelfare contributions set by themaster agreement,whereas Respondent refused to budge from its positionthat the Union agree to a contract that contained wagerates and health and welfare contributions substantiallylower than those called for by the master agreement. Ihave considered that Respondent at the March 12 negoti-ation session changed its wage offer from a $2-an-hourreduction to a reduction of $1.50 an hour. However, thenew wage proposal was still substantially below themaster agreement's wage scale and the Union abruptlyended this bargaining session by stating in effect that theUnion did not ever intend to accept a proposal that didnot call for wage rates and health and welfare contribu-tions comparable to those contained in the master agree-1.The alleged unilateral changesThe General Counsel contends and the complaint al-leges that on May 5 Respondent violated Section 8(a)(5)and (1) of the Act by, without having bargained to anagreement or impasse, reducing the hourly rate of pay ofthe bargaining unit employees by changing its practice offilling vacancies in the bargaining unit through the unionhiring hall, and by changing its practice of prohibitingmanagement personnel from performing bargaining unitwork except in genuine emergencies or to deal withurgent customer service needs. Respondent takes the po-sition that these allegations are without merit becauseany unilateral changes in the employees' terms and con-ditions of employment were made only after an impassein negotiations and, even if there was no bargaining im-passe,the Union waived its right to bargain over the im-plemented changes because it had almost 1 month'snotice Respondent intended to implement its last bargain-ing proposal, yet did not object or request bargainingover the proposed implementation.An employer violates Section 8(a)(5) and (1) of theAct by unilaterally changing a term or condition of em-ploymentduringcollective-bargainingnegotiations.NLRB v. Katz,369 U.S. 736, 741-743 (1962). The princi-pal exception to this rule occurs when the negotiationsreach an impasse.For, "afterbargaining to an impasse... an employer does not violate the Act by makingunilateralchanges that are reasonably comprehendedwithinhispre-impasseproposals."TelevisionArtistsAFTRA v. NLRB,395 F.2d 622, 624 (D.C. Cir. 1968).Although the concept of impasse eludes precise defini-tion, it has been held that an impasse exists when "goodfaith negotiations have exhausted the prospects of con-cluding an agreement"or when"there [is] no realisticpossibility that continuation of discussion[s] . . . would[be] fruitful."TelevisionArtistsAFTRA v. NLRB,395F.2d 622, 624, 628 (D.C. Cir. 1968).The Board, with court approval, has established gener-alcriteria for determining whether an impasse exists.Some of the relevant factors are the parties' "bargaininghistory, the good faith of the parties in negotiations, thelength of negotiations,the importance of the issue as towhich there is disagreement, [and] the contemporaneousunderstanding of the parties as to the state of negotia-tions."Taft Broadcasting Co.,163 NLRB 475, 478 (1967),affd. 395 F.2d 622 (D.C. Cir. 1968). In thiscase, I ampersuaded that when all of the evidence is examined inlight of theTaft Broadcastingcriteria, it establishes thatnegotiationswere at an impasse on May 5 when Re-spondent implemented its contract proposal.The Union and Respondent have had a collective-bar-gaining relationship at the Brisbane warehouse since 1949and there is no evidence that prior to the negotiations,this relationship had been anything but amicable. As amatter of fact, as indicated by the Union's negotiatorsduring the negotiations, Respondent, during the negotia-tionsthat resulted in the 1982-1985 contract, agreed tocontract terms that were very "lucrative" for the unitemployees. OXFORD CHEMICALS197ment.Itwas with this statement I hat the Union negotia-tors abruptly walked out of the March 12 meeting with-out scheduling another meeting.Under these circum-stances,and considering the central importance to bothparties of the wage and health and welfare issues, Re-spondent had every reason to believe that negotiationswere deadlocked and that further negotiation sessionswould not be fruitful.The record reveals that as of the date Respondent im-plemented its contract proposal,May 5, it was the con-temporaneous understanding of both parties that negotia-tions had reached an impasse.Thus, when union negotia-tor Lannon at the March 12 bargaining session stated ineffect that the Union did not ever intend to accept a pro-posal that did not call for wage rates and health and wel-fare contributions comparable to the master agreementand abruptly walked out of the meeting without schedul-ing another bargaining session,Coffin,Respondent's ne-gotiator,wrote Lannon that"base on your actions at ourlastmeeting,Iassume that you do not believe furthermeetings would be fruitful."Thereafter, during the firstweek of April,when Lannon telephoned Coffin concern-ing this letter,Lannon and Coffin,as described above,refused to budge from their previous bargaining posi-tions,whereon Lannon asked Coffin,"Where do we gofrom here?"and Coffin replied, "I think we are at im-passe."Lannon did not challenge this assertion.Thereaf-ter, in her April 11 letter to Lannon concerning this con-versation,Coffin repeated her view that since the partieshad refused to change their previous bargarning posi-tions,she felt negotiations were at an impasse and statedthat,effectiveMay 5,Respondent intended to implementits contract proposal and asked Lannon to contact her ifhe had any questions concerning these matters.Lannondid not respond to Coffin's letter or otherwise indicate toCoffin that he disagreed with her assertion that negotia-tions had reached the point of impasse.The foregoingcircumstances establish that,as of the date in April whenCoffin and Lannon ended their telephone conversation, itwas their understanding that negotiations had reached animpasse. I realize Coffin and Lannon ended their conver-sation by agreeing to hold another negotiation session.This does not, however,detract from all the other cir-cumstances that overwhelmingly warrant the inferencethat the parties thought the negotiations had reached animpasse.That this was their understanding is furtherdemonstrated by the fact that rather than arrange theirschedules so as to schedule another negotiation sessionfor the immediate future, the next session was not sched-uled to take place for 1 month.The length of the parties'negotiations here is entirelyconsistent with an impasse finding. It is settled that par-ties are not required"to engage in fruitless marathon dis-cussions at the expense of a frank statement"during ne-gotiations,NLRB v. American National Insurance Co.,343 U.S. 395,404 (1952),and that there is no rigid for-mula for assessing how long parties must negotiatebefore impasse occurs.Teamsters Local 745 (Empire Ter-minal)v.NLRB,355 F.2d 842, 845 (D.C.Cir. 1966). Inthe instant case when Respondent on May 5 implement-ed its contract proposal,the parties had been negotiatingsince February 7, a total of 3 months, and had held fournegotiation sessions plus a telephone conversation be-tween the principal negotiators concerning the status ofnegotiations.Furthermore,allpartiesknew that theissues concerning wage rates and health and welfare con-tributions were critically important.Also, from virtuallythe start of the negotiations,there had been a consider-able difference in the parties'respective positions con-cerning these issues,which graphically manifested itselfwith the Union's abrupt termination of the March 12 ne-gotiation session.Moreover,the differences in the par-ties' respective bargaining positions had been discussed atlength during the parties'four bargaining sessions. Inthese circumstances,the parties did not have to engageinmarathon bargaining to demonstrate they had,in fact,reached an impasse in their negotiations.Considering the factors,I am persuaded that Respond-ent has established that the contract negotiations were atan impasse on May 5 when Respondent implemented itscontract proposal. Accordingly,IfindRespondent didnot violate Section 8(a)(5) and (1) by unilaterally de-creasing the wages of employee Grant or by unilaterallychanging its practice of filling vacancies through theunion hiring hall, inasmuch as these unilateral changeswere reasonably comprehended within Respondent'spreimpasse bargaining proposals.Regarding the third last alleged illegal unilateralchange-the alleged change in Respondent's practice ofprohibiting"management personnel"from performingbargaining unit work except in genuine emergencies orto deal with urgent customer service needs-such achange would not have been reasonably comprehendedwithin Respondent'spreimpasse proposals because Re-spondent'sproposals did not include the deletion ormodification of the contractual provision,described indetail above,which in substance provided that"manage-ment personnel"were not allowed to perform unit workexcept in genuine emergencies or to deal with urgentcustomer service needs.The General Counsel,however,has failed to prove that during the time material Re-spondent's "management personnel" have performed anymore unit work than they performed previously,or thatRespondent's "management personnel"have performedunitwork in situations other than genuine emergencies,or to deal with urgent customer service needs. As de-scribed in detail above,the evidence fails to establish thateither managers Nurriden or Ottati performed more unitwork than manager Brewster during the term of the1982-1985 contract,nor did the General Counsel provethat either Nurriden or Ottati performed unit work otherthan in genuine emergencies or to deal with urgent cus-tomer service needs. Under these circumstances, I willrecommend the dismissal of allegation of the complaint.2.The alleged threat of a loss of employment ifemployees support the UnionIn support of this allegation the General Counsel relieson statements made by Manager Nurriden to employeeGrant. As I have found above,Warehouse Manager Nur-riden,admittedly a statutory supervisor,aboutMay 5told employee Grant if he honored the union picket linehe would be out of a job and explained that if Grant de- 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcided to honor the picket line he would be "replaced"by other workers familiar with his job. Nurriden's state-ment is a correct recitation of Respondent's right to re-place Grant with a replacement if he honored the unionpicket line.Eagle Comtronics,263 NLRB 515 (1982). Irealize that while an employer that informs its employeesthey are subject to replacement during an economicstrike does not have to give a legal seminar on the pano-ply of residual rights that attach to a striking employee,that it may not explicitly on implicity threaten to termi-nate the employment relationship because of a strike. Ialso recognize that, read in a vacuum, Nurriden's state-ment that if Grant honored the union picket line hewould be out of a job is a questionable representation ofGrant's rightsas aneconomic striker. But when consid-ered in the context of Nurriden's explanation to Grantthat he would be replaced by other workers if he hon-ored the picket line, this phrase merely reads as one partof a perfectly accurate and wholly acceptablestatementconcerning Respondent's right to replace economic strik-ers and isperfectly consistentwith that statement. IfGrant honored the picket line and was replaced by Re-spondent with a replacement worker, Respondent wouldnot have to reinstate him, on request, so long as his re-placement was still employed; thus, Grant would be outof a job. Under the circumstances, Nurriden's statementcannot be reasonably construedas a warningthatRe-spondent intended to permanently terminate Grant's em-ployment relationship if he honored the picketline. It isfor all the foregoing reasons that I shall recommend thedismissalof the allegation that Respondent violated Sec-tion 8(a)(1) by threatening employees with the loss ofemployment if they supported the Union.3.The withdrawal of recognitionOn May 27, as described above, Respondent broke offcollective-bargaining negotiationswith the Union andwithdrew recognition from the Union as the representa-tive of its warehouse employees with the explanationthat the number of employees in the unit represented bythe Union had been permanently reduced toone. I ampersuaded, for the reasons set forth above, that when Re-spondent broke off negotiations and withdrew recogni-tion from the Union, Respondent had permanently re-duced thebargainingunit from two to one employee.If an employer employs one or fewer unit employeeson a permanentbasis,the employer, without violatingSection 8(a)(5) of the Act, may withdraw recognitionfrom a union, repudiate its contract with the union, orunilaterally change employees' terms and conditions ofemployment without affording the union an opportunityto bargain.D & B Masonry, 275NLRB 1403 (1985), andcases cited.InCrispo Cake Cone Co.,190 NLRB 352 (1971), theBoard held that in situations when a multiemployee unithas been reduced to one employee the respondent-em-ployer has the burden of proving the reductionis perma-nent to establisha terminationof its duty to bargain withthe exclusive representative of that unit.In 1985 and 1986, until April 30, Respondent regularlyemployed two unit employees, shipping and receivingclerks Peters and Grant. On April 30 Peters voluntarilyterminated his employment when he retired. Respondentdid not replace Peters and about May 22 decided not toreplace him and to operate the warehouse with just oneshipping and receiving clerk, Grant. As of the date ofthe hearing, September 29, Respondent had not replacedPeters.Respondenthas no plansto hire a replacementfor him. The gap left in the warehouse by Peters' depar-ture has been filled by Grant, regularly working substan-tiallymore overtime than he had previously worked, andby clerical employee Rose Evans, regularly working 2 to3 hours daily in the warehouse preparing UPS orders fordelivery. There is a lack of evidence that the warehousemanagersemployed since Peters' retirement have per-formed significant amounts of warehouse work or per-formed more warehouse work than had been performedby the manager prior to Peters' retirement.In view of the circumstances, the essential question tobe decided in connection with Respondent's claim that ithas permanently reduced the unit represented by theUnion to one employee, is whether Evans should be in-cluded in the unit, as contended by the General Counsel,or,as contended by Respondent, excluded from theunit.15The answer depends on whether the record as awhole reveals that Evans,a dual-function employee,shares asufficient community of interest with unit em-ployee Grant, so as to be included in the unit.Berea Pub-lishingCo.,140 NLRB 516, 519 (1963). I am persuadedthat the record does not establish Evans shares a suffi-cient community of interest with Grantso asto be in-cluded in the unit.The fact that Evans and Grant are supervised by thesame person, the warehousemanager,and that Evansregularly spends between 25 percent and 37-1/2 percentof her working time doing unit work, performed byGrant, supports the General Counsel's contention thatEvans sharesthe same interestasGrant in the unit'sterms and conditions of employment. On the other hand,there are several factors that support Respondent's con-tention that Evans does not share thesame interest asGrant in the unit's termsand conditions of employment.There is no evidence Evans and Grant share the same orsimilar termsand conditions of employment. Quite theopposite, the record shows that their terms and condi-tions of employment differ significantly: (1) Even withthe $1.50 an hour reduction in his wages, Grant is paid$3.22 an hour more that Evans (G.C. Exh. 11); (2) Evansiscovered by the Company's health insurance plan, forwhich Evans pays part of the cost (G.C. Exh. 11),whereas Grant has been covered by a different health in-surance plan, for which Respondent pays all the cost; (3)Evans spends the overwhelming majority of her work-time in the warehouse office performing clerical duties,whereas Grant spends virtually all of his time on thefloor of the warehouse performing the more physically15 This case doesnotraisethe issue of whether Respondent permanent-ly reduced the unit to one employee by transferring unit work to nonumtemployee Evans in violation of the Act There is no allegation in thecomplaint that the transfer of unit work to Evans violated the Act Also,as I have found above, Evans is not a managerial employee and there isinsufficient evidence to establish,as alleged in the complaint,thatRe-spondent has transferred unit work to "management personnel" in viola-tion of Sec8(a)(5) and(1) of the Act OXFORD CHEMICALS199demanding duties of a shipping and receiving clerk; (4)Even during the 2 to 3 hours a day when Evans workson the floor of the warehouse doing unit work,she doesnot perform the same type of unit work as Grant. Sheperforms only the UPS work,because it requires lessphysical exertion than any of the other unit work,whereas Grant performs all the warehouse work.Lastly,the fact that Evans substitutes for the warehouse manag-er in his absence is another factor that militates against afinding that Evans shares the same interest in the unit'sterms and conditions of employment as Grant.I am of the opinion that,on balance,the above-de-scribed factors,which indicate Evans does not share asufficient community of interest with Grant so as to beincluded in the bargaining unit, outweigh Evans' andGrant's common supervision and Evans' unit work. Irecognize that the Board,under certain circumstances,has included dual-function employees in bargaining unitswhen they have spent approximately the same percent-age of their working time doing unit work as spent byEvans in this case. However, I am persuaded that thefact that Evans regularly spends between 25 percent and37-1/2 percentof her working time performing unitworkisoutweighedby other factors,discussed above,whichindicate Evans does not share a community of in-terest with unit employee Grant.Based on the foregoing,I find that when Respondentbroke offnegotiationswithand withdrew recognitionfromthe Union,Respondent had permanently reducedthe bargaining unit representedby the Unionto one em-ployee.Accordingly,since Respondent is not obligatedunder theAct tobargainwithor recognize the Union asthe representative of a one-employee unit, I shall recom-mend the dismissal of the allegation that Respondent vio-lated Section 8(a)(5) and(1) of the Act by refusing tobargainwith and withdrawing recognition from theUnion.[RecommendedOrder fordismissal omitted from pub-lication.]